Citation Nr: 1400922	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-46 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.  


FINDING OF FACT

The evidence of record shows that it is likely that the Veteran's diagnosed obstructive sleep apnea began during active duty service.


CONCLUSION OF LAW

Sleep apnea was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As will be further discussed below, the Veteran's claim of entitlement to service connection for sleep apnea is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and the VA's duties to notify and assist have been satisfied concerning this appeal.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A review of the medical evidence of record shows that the Veteran has a current diagnosis of sleep apnea.  Indeed, a March 2009 general medical VA examination includes a diagnosis of sleep apnea based on the results of a study identified as "overnight oximetry."  The Board notes that this diagnosis came less than five months after his separation from active duty service.

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to sleep apnea, or any symptoms reasonably attributed thereto.  Moreover, at the time of his separation examination, there was no indication of sleep apnea.  

Nevertheless, the Board finds that service-connection should be granted for sleep apnea.  Despite the absence of service treatment records, the Veteran, his wife, and a colleague, have provided statements noting symptoms such as loud snoring and choking or gasping for air that began during service.  The Board notes that the Veteran and his wife are competent to report the onset of symptoms such as loud snoring and that such symptoms have continued since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heur v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Further, the Board notes that the lay statements of record are credible.  There is no evidence of record suggesting otherwise.  Moreover, as noted above, the Veteran was first diagnosed with sleep apnea in a March 2009.  This diagnosis came less than five months after his separation from 20 years of honorable active duty service.  Under the circumstances of this case, and after considering the evidence of record in a light most favorable to the Veteran, it is reasonable to conclude that the Veteran's sleep apnea had its onset during active duty service.  Accordingly, service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


